DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghazaei Ardakani et al. (US 2019/0358817), hereinafter “Ghazaei”; in view of Rod et al. (US 2021/0069894), further in view of Yoshida et al. (US 10,852,874).

As to claims 1 and 11, Ghazaei discloses a system/method for controlling a robot, comprising: an admittance controller receiving an operator contact force fA and a robot contact force fr and calculating a desired velocity of based on the operator contact force fA and the robot contact force fr [0016, 0032-0037]; 

a force optimization controller receiving the desired velocity of and calculating a least square solution qf to J/ ff based on the desired velocity vf, wherein J is a Jacobian matrix of positions of contact points with respect to joint positions [0083-0088, 0092, 0103-0105, 0119] and calculating a scaling factor sf based on a current joint position q1 of a joint of the robot [0124, 0140]; 
a motion optimization controller receiving the least square solution qf, the scaling factor sf, and the transformation matrix Tj and calculating a first trajectory a* based on the least square solution qf, the scaling factor sf, and the transformation matrix Tj [0093-0099]; 
a tracking controller receiving the first trajectory q* and the robot pose q, calculating the robot trajectory q* based on the first trajectory a*, and calculating a joint command T based on the robot trajectory q* and the robot pose q [0039-0041, 0097-0099]; and 
a motor controller implementing the joint command T at the joint of the robot [0044, 0124].
However, Ghazei is silent with respect to wherein the operator pose is received from a sensor worn by an operator of the robot.
Rod teaches wherein the operator pose is received from a sensor worn by an operator of the robot [0022].  Rod teaches that this improves master-slave teleoperation [0002-0006].  It would have been obvious to one of ordinary skill in the art to provide Ghazaei with Rod in order to improve master-slave teleoperation, as taught by Rod.
However, Ghazaei is still silent with respect to wherein J is a Moore-Penrose pseudoinverse of Jf.
Yoshida discloses the commonly well-known Moore-Penrose pseudoinverse (col 2, line 31-37; col 7, line 56-col 8, line 2).  Yoshida discloses that this estimates the most likely touch point on a master robot (col 2, line 31-37).  It would have been obvious to one of ordinary skill in the art to provide Ghazaei with Yoshida in order to improve functionality and estimate the most likely touch point on a master robot, as taught by Yoshida.

As to claims 2 and 12, Rod further discloses wherein the operator contact force fA is measured by a force sensor attached to an operator of the robot [0022].

As to claims 3 and 13, Ghazaei further discloses comprising a force sensor attached to the robot measuring the robot contact force fr [0078].

As to claims 4 and 14, Ghazaei further discloses wherein the admittance controller calculates the desired velocity of based on admittance control [0121].

As to claims 5 and 15, Ghazaei further discloses wherein the motion optimization controller relaxes the least square solution qf based on the scaling factor sf [0106, 0124].

As to claims 6 and 16, Ghazaei further discloses wherein the motion optimization controller relaxes the least square solution qf based on minimizing tangential motion [0106, 0124].

As to claims 7 and 17, Ghazaei further discloses wherein the retargeting controller calculates the transformation matrix Tj based on motion reference offset [0091].

As to claims 8 and 18, Ghazaei further discloses wherein the motion optimization controller calculates the first trajectory i* based on an inequality constraint associated with a position of a force sensor [0097].

As to claim 10, Ghazaei further discloses system of claim 1, wherein the tracking controller includes a proportional-derivative (PD) controller and calculates the joint command T based on gravity compensation [0083, 0097].

As to claim 20, Ghazaei discloses a system for controlling a robot, comprising: a force sensor attached to the robot measuring a robot contact force fr [0078]; 

a retargeting controller receiving an operator pose Rk, a robot pose q, a robot trajectory q*, the operator contact force fA, and the robot contact force fr and calculating a transformation matrix Tj which maps a human contact state to a robot contact state based on the operator pose Rk, the robot pose q, the robot trajectory q*, the operator contact force fA, and the robot contact force fr [0007-0008, 0056, 0089-0091, 0113]; 
a force optimization controller receiving the desired velocity of and calculating a least square solution qf to J/ ff based on the desired velocity vf, wherein J is a Jacobian matrix of positions of contact points with respect to joint positions [0083-0088, 0092, 0103-0105, 0119] and calculating a scaling factor sf based on a current joint position q1 of a joint of the robot [0124, 0140]; 
a motion optimization controller receiving the least square solution qf, the scaling factor sf, and the transformation matrix Tj and calculating a first trajectory a* based on the least square solution qf, the scaling factor sf, and the transformation matrix Tj [0093-0099]; 
a tracking controller receiving the first trajectory q* and the robot pose q, calculating the robot trajectory q* based on the first trajectory a*, and calculating a joint command T based on the robot trajectory q* and the robot pose q [0039-0041, 0097-0099]; and 
a motor controller implementing the joint command T at the joint of the robot [0044, 0124].
However, Ghazei is silent with respect to wherein the operator pose is received from a sensor worn by an operator of the robot.
Rod teaches wherein the operator pose is received from a sensor worn by an operator of the robot [0022].  Rod teaches that this improves master-slave teleoperation [0002-0006].  It would have been obvious to one of ordinary skill in the art to provide Ghazaei with Rod in order to improve master-slave teleoperation, as taught by Rod.
However, Ghazaei is still silent with respect to wherein J is a Moore-Penrose pseudoinverse of Jf.
Yoshida discloses the commonly well-known Moore-Penrose pseudoinverse (col 2, line 31-37; col 7, line 56-col 8, line 2).  Yoshida discloses that this estimates the most likely touch point on a master robot (col 2, line 31-37).  It would have been obvious to one of ordinary skill in the art to provide Ghazaei with Yoshida in order to improve functionality and estimate the most likely touch point on a master robot, as taught by Yoshida.

Response to Arguments
Applicant’s arguments with resepect to Claim Interpretations under 35 USC 112(f) are persuasive.  The claims are instantly interpreted under the broadest, reasonable interpretation.
As to applicant’s arguments with respect to Claim Rejections under 35 USC 103, said arguments are persuasive.  However, after further search and consideration, it has been found that Rod et al. obviates the amended 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664